UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number: 333-156059 Minerco Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 27-2636716 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16225 Park Ten Place, Suite 500 Houston, Texas 77084 (Address of principal executive offices) (281) 994-4187 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of December 15, 2010 the registrant had 364,795,000 outstanding shares of its common stock. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1.Legal Proceedings 14 Item 2.Unregistered Sales of Equity Securities 14 Item 3.Defaults Upon Senior Securities 14 Item 4.Submission of Matters to a Vote of Security Holders 14 Item 5.Other Information 14 Item 6.Exhibits 15 i PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The unaudited interim financial statements of Minerco Resources, Inc. follow. All currency references in this report are to U.S. dollars unless otherwise noted. Minerco Resources, Inc. (A Development Stage Company) October 31, 2010 (Unaudited) Index Balance Sheets 2 Statements of Expenses 3 Statements of Cash Flows 4 Notes to the Unaudited Financial Statements 5 1 Minerco Resources, Inc. (An Exploration Stage Company) Balance Sheets (unaudited) October 31, July 31, ASSETS Current Assets Cash $ $ Other Assets Intangible asset - Chiligatoro rights Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Accounts Payable – Related Party Advance from related party - Short Term Loan Total Liabilities Stockholders’ Equity Common stock, $0.001 par value,450,000,000 shares authorized, 347,045,000 and 345,045,000 outstandingat October 31, 2010 and July 31, 2010, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these unaudited financial statements 2 Minerco Resources, Inc. (A Development Stage Company) Statements of Expenses (unaudited) Three months Ended October 31, Three months Ended October 31, Period from June 21, 2007 (Date of Inception) to October 31, General and Administrative $ $ $ Chiligatoro Operating Costs - Total Expense - , Impairment of Note Receivable - - Loan Recovery - ) ) Interest Expense 82 82 Net Loss $ ) $ ) $ ) Net Loss Per Common Share – Basic and Diluted $ ) $ ) N/A Weighted Average Common Shares Outstanding N/A The accompanying notes are an integral part of these unaudited financial statements 3 Minerco Resources, Inc. (A Development Stage Company) Statements of Cash Flows (unaudited) Three Months Ended October 31, Three Months Ended October 31, Period from June 21, 2007 (Date of Inception) To October 31, Cash Flows from Operating Activities Net loss for the period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share vased compensation: - - - Impairment of notes receivable: - - Prepaid expense - - Accounts payable and accrued liabilities ) ) ) Accounts payable- related party - Net Cash Used in Operating Activities ) ) ) Cash Flows from Investing Activities Loan to third party - - ) Net Cash Used in Investing Activities - - ) Cash Flows from Financing Activities Capital contribution - Proceeds from issuance of common stock - - Proceeds from loan - Proceeds from related party debt - - Net Cash Provided by Financing Activities - Net change in cash ) ) Cash, Beginning of Period - Cash, End of Period $ $ $ Supplemental disclosures of cash flow information Cash paid for interest 82 - 82 Cash paid for income taxes - - - Non cash investing and financing activities: Common stock issued for Chiligatoro rights $
